PER CURIAM.
The appellant claims error in a jury instruction that possession of cannabis is a lesser included offense of the crime of sale or delivery as charged in the information. We find both (a) that Keefer did not preserve the alleged error for appellate review, see Carter v. State, 380 So.2d 541 (Fla. 5th DCA 1980), cert. denied, 388 So.2d 1110 (Fla.1980); Thompson v. State, 368 So.2d 670 (Fla. 3d DCA 1979), and cases cited; and (b) that, as was squarely held in the case of his co-defendant, Bradshaw v. State, (Fla. 3d DCA Case No. 80-966, opinion filed, February 10, 1981), his contention is substantively incorrect on the facts involved below.
Affirmed.